LAURA DENVIR STITH, Judge.
I respectfully dissent. The dispositive issue in this case is whether a third party can “furnish” an employee to an employer by merely recommending or referring him to the employer. In Gavan v. Bituminous Cas. Corp., 242 S.W.3d 718 (Mo. banc 2008), this Court addressed the meaning of “furnish” in the same “temporary worker” exception at issue in this case and held that “ ‘furnished to,’ in context and in its plain and ordinary meaning, is not ambiguous and necessarily implies that a third party has been involved in providing or supplying the worker to the insured.” Id. at 720-21.
The majority correctly defines “furnish” as to provide or supply. But the majority incorrectly finds that when an employee of the Family Center called Mr. Walker and recommended him as a seemingly good potential farm employee, the Family Center thereby “furnished” Mr. Mendenhall to Mr. Walker.
Conflating recommending an employee with “furnishing” him is simply incorrect. The majority cites no case law, statute or dictionary that uses or defines “furnish” as recommending or referring someone or something. That is because the words have different meanings. “Furnish” is synonymous with supply and provide. One cannot provide or supply a product one does not have. Similarly, one cannot provide or supply a person to an employer *95if one does not have any authority to direct the actions of that person. While one without authority over another can provide a recommendation for that person, that the employer who received the recommendation chose to hire the person without further investigation is not within the control of the referring party and does not turn the giving of a reference into the “furnishing” of an employee.
The majority cites Nick’s Brick Oven Pizza, Inc. v. Excelsior Ins. Co., 19 Misc.3d 736, 853 N.Y.S.2d 870, 873-74 (N.Y.Sup.Ct.2008), and Nat’l Indem. Co. of the S. v. Landscape Mgmt. Co., Inc., 963 So.2d 361, 363-64 (Fla.Dist.Ct.App.2007), to support its argument that a third party can “furnish” an employee to an employer by merely recommending the employee. Those cases, like the majority, simply assume that because any type of third party, not just employment agencies, may “furnish” a “temporary worker,” then anyone who recommends a potential employee to another will be considered to have furnished the employee. It is unclear on what basis this inference arises, however, as “furnish” and “recommend” just are not synonymous. See Excelsior, 853 N.Y.S.2d at 873-74; Nat’l Indemn. Co., 963 So.2d at 363-64. One who gives an employee or friend a reference letter is not intending thereby to “furnish” that person to the recipients of the reference. It is unclear that this will remain the case following this opinion, and the consequences for those who seek reference letters could be devastating.
“Furnish” properly defined does not include merely recommending or referring a person to an employer. This means that the “temporary worker” exception to the employee exclusion in Hartford’s policy does not apply here, as it applies only to “furnished” workers; it does not say it applies to recommended workers.
It is unfortunate that Mrs. Mendenhall and Mr. Walker agreed that the judgment against Mr. Walker would be satisfied only from the proceeds of that policy because Mrs. Mendenhall will not recover fully for her loss. But, as the old adage goes, bad facts can make bad law. The agreement between Mrs. Mendenhall and Mr. Walker, while unwise, should not form the basis for a change in the legal meaning of the word “furnish.” This Court “is not permitted to create an ambiguity in order to distort the language of an unambiguous policy, or, in order to enforce a particular construction which it might feel is more appropriate.” Rodriguez v. Gen. Acc. Ins. Co. of Am., 808 S.W.2d 379, 382 (Mo. banc 1991). That is exactly what the majority does here.
Further, although the majority’s construction of the word “furnish” will permit recovery here, it could have the unintended and potentially drastic consequence of denying workers’ compensation coverage to scores of other workers who otherwise would have been covered as employees under the workers’ compensation act. Under the majority’s approach, any part-time or seasonal workers who are recommended or referred to their employer are temporary workers, not employees, and, therefore, are not covered by their employers’ workers’ compensation insurance. If their employer has no private insurance, as often will be the case, then they will have no source of recovery.
As Gavan explained, the word “furnish” is given the same meaning in a commercial liability insurance policy and in the workers’ compensation act because employee exclusion clauses in standard commercial business insurance policies intentionally are written in parallel fashion to the act so as to provide coverage for the public under commercial insurance policies without duplicating the coverage given to employees under the act. Gavan, 242 S.W.3d at 721-*9622.1 This is why it has been the longstanding practice of Missouri courts to “turn to the Workmen’s Compensation Act in determining the meaning of the word ‘employee’ as used in exclusion clauses of liability insurance policies,” Ward v. Curly, 341 S.W.2d 830, 835 (Mo.1961). As Gavan stated, this dichotomy allows employers and insurers:
“ ‘[T]o draw a sharp line between employees and members of the general public.’ This line exists ... because ‘the Workers’ Compensation Act constitutes the full extent of an employer’s liability for any injuries sustained by its employees ... in the course of their employment,’ while commercial general liability policies are designed to protect against injuries caused to the public or the public’s property.”
242 S.W.3d at 721, quoting Am. Family Mut. Ins. Co. v. Tickle, 99 S.W.3d 25, 29 (Mo.App.2003) (internal citations omitted).2
As explained above, “temporary workers” are granted coverage under the commercial automobile liability policy at issue in this case, but under the workers’ compensation act, “temporary workers” are not covered by their employers’ workers’ compensation insurance. Because the “temporary worker” clauses in the policy at issue here and the Missouri workers’ compensation act are nearly identical and both require that a worker be “furnished” to an employer, they should be interpreted the same way.
Here, the majority’s interpretation that a third party “furnishes” a worker to an employer by recommending or referring *97him will allow Mrs. Mendenhall to recover under Hartford’s policy. But under this interpretation, every part-time or seasonal worker who is recommended or referred to an employer will be excluded from that employer’s workers’ compensation insurance. As a result, the majority’s opinion will limit the remedies available to thousands of part-time and seasonal workers who are injured on the job each year.
Based on the plain meaning of the word “furnish” and concerns about the interplay between “temporary worker” exceptions in commercial liability policies and workers’ compensation acts, a number of courts also have concluded that a third party must have some ability to direct the actions of a person in order to “furnish” him or her to an employer. Empire Fire & Marine Ins. Co. v. Jones, 739 F.Supp.2d 746 (M.D.Penn.2010), provides a good example. In Empire, Michael Kalman and his wife employed the plaintiff to do part-time maintenance work and recommended him to their friend, Robert Jones. Id. at 749-50. Mr. Jones hired the plaintiff as a part-time worker, and the plaintiff later was hurt while working for Mr. Jones. Id. The plaintiff sued, alleging that he was a “temporary worker” of Mr. Jones as that term was used in Mr. Jones’ business automobile liability policy because Mr. Kalman had “furnished” him to Mr. Jones by recommending him to the latter. Id. at 753-54.
As here, the dispositive issue in Empire was whether a third party’s recommendation or referral of a prospective employee to an employer meant that the third party “furnished” the worker. Empire held that a referral did not constitute “furnishing” an employee, stating:
[The Kalmans] gave Jones a referral to Drumheiser, and Jones contacted Drum-heiser himself to set up the terms of Drumheiser’s employment with Jones ... the Kalmans ultimately had no power to set the conditions of Drumheiser’s employment with Jones, nor could they recall Drumheiser from that employment without his consent. Mr. Kal-man’s understandable desire to share the fruits of a person he considered to be an excellent part-time worker does not transform Drumheiser into a ‘Temporary worker,’ as set forth in the exclusion.
Id. at 754.
In AMCO Ins. Co. v. Dorpinghaus, No. 05-1296, 2007 WL 313280 (D.Minn. Jan. 12, 2007), two workers argued that they had been “furnished to” the defendant when their friend Tony asked if they could help him with a project he was doing for the defendant, the two contacted the defendant, and he hired them. Id. at *1. The district court rejected the argument that this referral constituted “furnishing” the two friends, stating that while they had learned of the job from Tony, they negotiated their employment directly with the defendant. Id. at *7. The court further found “Tony was not in the business of supplying workers to others ... [a]nd neither Richie nor Tommy had ever worked for Tony, making it difficult for Tony to furnish them to anyone.” Id. In other words, the court found that a person cannot “supply” or “furnish” a worker to an employer when he has no authority over the worker.
Similarly, Brown v. Ind. Ins. Co., 184 S.W.3d 528 (Ky.2005), held that two workers were not “furnished” to an employer when the record showed that one worker had been referred to the employer by a farmer, and the employer hired the other worker at the request of his parents. Id. at 538. Brown said neither the referral nor the request constituted “furnishing” an employee, and, therefore, the “temporary *98worker” exception did not apply. Id. Other cases are in accord.3
In this case, as in those discussed above, the Family Center simply recommended Mr. Mendenhall to Mr. Walker as a potential hire, and three days later, Mr. Walker hired him for part-time work. The Family Center had no authority over Mr. Menden-hall. Mr. Mendenhall did not need permission from the Family Center to work for Mr. Walker, and Mr. Walker did not need approval from the Family Center to hire him. As a result, Mr. Mendenhall was not “furnished” to Mr. Walker by the Family Center; instead the Family Center merely “furnished” him with a recommendation for employment with Mr. Walker.
Because Mr. Mendenhall was not “furnished” to Mr. Walker, the trial court’s grant of summary judgment to Hartford should be affirmed.

. In 1993, the year after Missouri and many other states adopted this distinction between "leased workers” and "temporary workers,” the standard Insurance Services Office Inc. ("ISO”) commercial liability policy, which forms the template used by insurers such as Hartford, was changed to include a distinction between "leased workers” and “temporary workers.” Tickle, 99 S.W.3d at 30. The ISO’s definition of a "temporary worker” is substantively identical to that in 20 CSR 500-6.800, stating, " ‘Temporary worker’ means a person who is furnished to you to substitute for a permanent 'employee' on leave or to meet seasonal or short-term workload conditions.” Id.


. This dichotomy also explains why "leased workers” are excluded from coverage under commercial insurance policies such as the one at issue here while "temporary workers” are granted coverage. To prevent employers from avoiding their workers’ compensation obligations by leasing employees technically working for third parties, Missouri’s workers’ compensation act was amended in 1992 to obligate employers to purchase workers’ compensation insurance for employees obtained "through an employee leasing arrangement.” § 287.282; see also Tickle, 99 S.W.3d at 29-30.
But the amendment specified that such arrangements "shall not include temporary help service arrangements which assign their [own] employees to clients for a finite period of time to support or supplement the client’s work force in special work situations, such as employee absences, temporary skill shortages and seasonal workloads....” § 287.282. Regulations promulgated under this provision define a “temporary worker” as a "worker who is furnished to an entity to substitute for a permanent employee on leave or to meet seasonal or short-term workload conditions.” 20 CSR 500-6.800.
In other words, leased workers are covered by their employer's workers’ compensation insurance; temporary workers are not. It avoids duplication of coverage, therefore, for commercial insurance policies to exclude leased employees but to provide coverage for "temporary workers” who otherwise would not have any coverage. Tickle, 99 S.W.3d at 29-30; accord, Brown v. Ind. Ins. Co., 184 S.W.3d 528, 537 (Ky.2006) ("The reason the ‘employee’ exclusions apply to leased workers but not to temporary workers 'furnished to you' is that the lessee of a leased employee is required to provide workers' compensation insurance coverage for that employee, whereas a temporary worker remains the employee of die temporary help service that furnished the worker.”).


. Other courts have used a similar analysis to reject arguments that one can furnish oneself or that the word ''furnish” is ambiguous and might include something less than providing or supplying. Northland Cas. Co. v. Meeks, 540 F.3d 869 (8th Cir.2008), rejected arguments that one can furnish oneself and that the term "furnish” is ambiguous, instead holding that a third party must supply the employee to come within the definition of "temporary worker.” Id. at 875-77. Nationwide Mut. Ins. Co. v. Allen, 83 Conn.App. 526, 850 A.2d 1047 (2004), held that because the employer did not go to an employment or leasing agency to employ the injured worker, and the worker "was not employed by anyone who lent or furnished him” to the employer, the worker was not "furnished” and, so, did not qualify as a temporary worker under the insurance policy in question. Id. at 1057. See also Carl’s Italian Rest. v. Truck Ins. Exch., 183 P.3d 636, 639 (Colo.App.2007) (one cannot "furnish” oneself); Monticello Ins. Co. v. Dion, 65 Mass.App.Ct. 46, 836 N.E.2d 1112, 1115 (2005) (one cannot "furnish” oneself); Burlington Ins. Co. v. De Vesta, 511 F.Supp.2d 231, 233 (D.Conn.2007) (third party must "furnish” worker).